FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit
                    UNITED STATES COURT OF APPEALS                  January 8, 2008
                                 TENTH CIRCUIT                    Elisabeth A. Shumaker
                                                                      Clerk of Court


 DOMINIC GROLL,

               Plaintiff - Appellant,                    No. 07-1332
          v.                                             (D. Colorado)
 BOBBY JOHNSON; JOE ORTIZ,                       (D.C. No. 06-cv-1739-ZLW)

               Defendants - Appellees.


                            ORDER AND JUDGMENT *


Before KELLY, ANDERSON, and MURPHY, Circuit Judges.



      After examining appellant’s brief and the appellate record, this court has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      Proceeding pro se, Colorado state prisoner Dominic Groll appeals the

district court’s dismissal of the civil rights complaint he brought pursuant to 42

U.S.C. § 1983. Groll’s complaint contained several claims relating to his


      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
assignment to an inmate labor crew. Specifically, Groll alleged violations of his

First, Eighth, and Fourteenth Amendment rights and further alleged prison

officials retaliated against him for asserting his constitutional rights. On

September 1, 2006, the district court granted Groll’s request to proceed in forma

pauperis and ordered him to make monthly payments of the $350.00 filing fee or

show cause each month why he has no assets and no means by which to make the

payment. The order warned Groll that his suit could be dismissed by the court if

he failed to stay current with his payment obligations.

      On December 4, 2006, the district court dismissed Groll’s lawsuit,

concluding he failed to exhaust his administrative remedies with respect to all the

claims raised in his complaint. Groll appealed. This court vacated the district

court’s decision and remanded the matter for further proceedings. Groll v.

Johnson, 233 F. App’x 8410 (10th Cir. 2007) (applying Jones v. Bock, 127 S. Ct.

910 (2007)).

      On remand, the district court issued an order to show cause, instructing

Groll to show cause why his suit should not be dismissed for failing to comply

with the September 1, 2006 order relating to the payment of the district court

filing fee. After considering Groll’s response to the order to show cause, the

district court dismissed his suit without prejudice, noting he had remitted only

two of the required payments and otherwise failed to comply with the September




                                          -2-
1, 2006 order by sending a current certified copy of his inmate trust fund account

statement in the months payments were not made.

      This court reviews a dismissal for failure to comply with a court order for

an abuse of discretion. Mobley v. McCormick, 40 F.3d 337, 340, 341 (10th Cir.

1994). Having reviewed Groll’s appellate brief, the district court’s order of

dismissal, and the entire record on appeal, we conclude the district court did not

abuse its discretion when it dismissed Groll’s complaint without prejudice.

Accordingly, the district court’s judgment dismissing Groll’s suit without

prejudice is affirmed. Groll’s application to proceed in forma pauperis on appeal

is granted, but he is reminded that he remains obligated to continue making

partial payments until his appellate filing fee is paid in full. See 28 U.S.C.

§ 1915(b).

                                               ENTERED FOR THE COURT


                                               Michael R. Murphy
                                               Circuit Judge




                                         -3-